DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Remarks
This action is in response to the Amendments filed 01/19/2022.
Claims 1, 5-11, 15-19, 21-29, and 32-37 are pending. 
Response to Arguments
Applicant’s arguments, see Pages 11-12, filed 01/19/2022, with respect to the rejection of claims 1-6, 8-21, 23, 25, 26, 29-33, and 37-38 under 35 U.S.C. 102(a)(1) and claims 7, 22, 24, 27, 28, and 34-36 under 35 U.S.C. 103 have been fully considered and are persuasive. Claims 20, 30, 31, and 38 have been cancelled. Independent claims 1, 11, and 19 have been amended to include “to receive patient condition data representative of at least one patient condition from the group of left heart failure, right heart failure, and primary pulmonary disorder”. Applicant argues that Uemura does not teach a receiver that receives patient condition data, the patient condition data being one of left heart failure, right heart failure, and primary pulmonary disorder. Examiner agrees. Therefore, the rejection has been withdrawn. The 01/19/2022 claim amendments have obviated the rejections, necessitating the following new grounds of rejection. 
Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  
Claim 1, line 20, “the condition data” should read “the patient condition data”. 
Claim 25, line 2, “the treatment comprises” should read “the treatment regimen comprises”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin, and further in view of Kapur et al. (Kapur NK et al. Mechanical circulatory support devices for acute right ventricular failure. Circulation. 2017;136:314-326), hereinafter Kapur.
Regarding claim 1, Uemura teaches a medical system for determining a treatment regimen for a patient with a condition, the system comprising: at least one sensor configured to sense right atrial pressure and left atrial pressure (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures); a receiver configured to receive measurement data corresponding to the sensed right atrial pressure and the sensed left atrial pressure (e.g. Fig. 1: receivers 3, 4, and 5, input means 2; Par. [0066]: patient data is input to the system), and to output to a display device the received measurement data (e.g. Fig. 1: display means 6); and a processor configured to: determine a first comparison by comparing the sensed right atrial pressure to a baseline right atrial pressure, determine a second comparison by comparing the sensed left atrial pressure to a baseline left atrial pressure (e.g. Par. [0049]: compares the left and right atrial pressure to the target values; Par. [0073]: the target values are the values that reflect effective pumping ability, circulating blood volume, and vascular resistance, which is considered to be a baseline; According to the instant specification par. [00143], the baseline values are set by the medical provider as what “normal” levels should be. The target values taught by Uemura perform the same function as the baseline values disclosed in the instant specification.); and determine the treatment regimen for the patient based on the first comparison, the second comparison, and the condition data (e.g. Fig. 1: target decision means 7; Par. 
Uemura further teaches receiving patient condition data, the patient condition being peripheral circulatory failure, pulmonary congestion, and increased/decreased arterial blood pressure (e.g. Par. [0063]), and presenting stored data (e.g. Figs. 7 and 8: stored data is displayed in a graph). However, Uemura fails to teach the patient condition being one of left heart failure, right heart failure, and primary pulmonary disorder, and a memory unit configured to store the received measurement data and the received patient condition data. 
Volosin, in a similar field of endeavor, teaches a patient monitoring device. Volosin teaches it is known to include a memory unit to store patient data (e.g. Par. [0257]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include a memory unit as taught by Volosin in order to provide the predictable results of storing patient relevant data. 
However, Uemura in view of Volosin fails to disclose the patient condition being one of left heart failure, right heart failure, and primary pulmonary disorder. Kapur is directed towards support devices for right ventricular failure. Kapur discloses the patient condition being right ventricular failure (i.e. right heart failure) (e.g. Abstract: right ventricular failure is monitored). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the patient condition being right ventricular failure as taught by Kapur in order to provide the predictable results of improved management of right ventricular failure.
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 5, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is 
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 6, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is configured to provide a notification to decrease the dosage of the treatment regimen (e.g. Par. [0135]: drug administration is decreased).
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 8, Uemura further teaches wherein the processor is incorporated into a device located external to the patient (e.g. Par. [0066]: the medical system is external and connected to a patient).
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 9, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to increase at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent).
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 10, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to decrease at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent; Par. [0135]: drug administration is decreased).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin, and further in view of Kapur et al. (Kapur NK et al. Mechanical circulatory support devices for acute right ventricular failure. Circulation. 2017;136:314-326), hereinafter Kapur, as applied to claim 1 above, and further in view of Siess et al. (US Patent Application Publication 2020/0038567, of record), hereinafter Siess. 
Claim 1 is obvious over Uemura, Volosin, and Kapur as indicated above. Regarding claim 7, Uemura fails to teach wherein the processor is incorporated into an implantable medical device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the processor to be incorporated into an implantable medical device (e.g. Abstract; Par. [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin and Kapur to include a processor incorporated into an implanted medical device as taught by Siess in order to provide the predictable results of a compact implantable medical device with a processor that allows for improved patient mobility.
Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, and further in view of Kapur et al. (Kapur NK et al. Mechanical circulatory support devices for acute right ventricular failure. Circulation. 2017;136:314-326), hereinafter Kapur.
Regarding claim 11, Uemura teaches a computer implemented method for determining a treatment regimen for a patient with a condition, the method comprising: receiving at least one measurement corresponding to a sensed right atrial pressure for the patient, receiving at least one measurement corresponding to a sensed left atrial pressure for the patient (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures); storing the at 
Uemura further teaches receiving patient condition data, the patient condition being peripheral circulatory failure, pulmonary congestion, and increased/decreased arterial blood pressure (e.g. Par. [0063]). However, Uemura fails to teach the patient condition being one of left heart failure, right heart failure, and primary pulmonary disorder. 
Kapur is directed towards support devices for right ventricular failure. Kapur discloses the patient condition being right ventricular failure (i.e. right heart failure) (e.g. Abstract: right ventricular failure is monitored). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the patient condition being right ventricular failure as taught by Kapur in order to provide the predictable results of improved management of right ventricular failure.
Claim 11 is obvious over Uemura and Kapur as indicated above. Regarding claim 15, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is configured to provide a notification to increase the dosage of the treatment regimen (e.g. Par. [0133]: drug administration is increased).
 Claim 11 is obvious over Uemura and Kapur as indicated above. Regarding claim 16, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is configured to provide a notification to decrease the dosage of the treatment regimen (e.g. Par. [0135]: drug administration is decreased).
Claim 11 is obvious over Uemura and Kapur as indicated above. Regarding claim 17, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to increase at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent).
Claim 11 is obvious over Uemura and Kapur as indicated above. Regarding claim 18, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to decrease at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, .
Claims 19, 21, 23, 25, 26, 29, 32, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, and further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin. 
Regarding claim 19, Uemura teaches a monitoring system for use with a patient condition, comprising: a receiver configured to receive measurements associated with the left heart pressure and the right heart pressure (e.g. e.g. Fig. 1: receivers 3, 4, and 5, input means 2; Par. [0066]: patient data is input to the system and right and left atrial pressure is measured); a display device (e.g. Fig. 1: display means 6); and a processing device configured to: compare the measurements associated with the left heart pressure to a baseline left heart pressure to determine a first comparison, compare the measurements associated with the right heart pressure to a baseline right heart pressure to determine a second comparison (e.g. Par. [0049]: compares the left and right atrial pressure to the target values; Par. [0073]: the target values are the values that reflect effective pumping ability, circulating blood volume, and vascular resistance, which is considered to be a baseline; According to the instant specification par. [00143], the baseline values are set by the medical provider as what “normal” levels should be. The target values taught by Uemura perform the same function as the baseline values disclosed in the instant specification.); determine a treatment regimen for the patient based on the first comparison, the second comparison, and the condition data (e.g. Fig. 1: target decision means 7; Par. [0074]: target decision means are processing units that calculate output values according to the input; Par. [0133]: drug administration is determined based on results from the comparison means); and output, to the display device, the first comparison, the second comparison, and the treatment regimen (e.g. Fig. 1: display means 6). 

Volosin, in a similar field of endeavor, teaches a patient monitoring device. Volosin teaches it is known to include a memory unit to store patient data (e.g. Par. [0257]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include a memory unit as taught by Volosin in order to provide the predictable results of storing patient relevant data.
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 21, Uemura further teaches wherein the measurements associated with the left heart pressure are left atrial pressure measurements (e.g. Abstract; Par. [0015]: left heart pressure values are left atrial pressure values).
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 23, Uemura further teaches wherein the measurements associated with the right heart pressure are right atrial pressure measurements (e.g. Abstract; Par. [0015]: right heart pressure values are right atrial pressure values).
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 25, Uemura further teaches wherein the treatment comprises at least treatment selected from the following group of treatments: diagnosis, medication titrations, advanced therapy, IV medications, lifestyle changes, intra-atrial shunts, valve repair/replace, ICDs, CRTs, and ablation (e.g. Par. [0130]: dosing means is a catheter placed in the vein for IV administration of the drugs).
Claim 25 is obvious over Uemura and Volosin as indicated above. Regarding claim 26, Uemura further teaches wherein the medication titrations comprise at least one titration selected from the 
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 29, Uemura further teaches a sensor configured to sense the measurements associated with the left heart pressure and the right heart pressure (e.g. Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient).
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 32, Uemura further teaches wherein the monitoring system is a closed loop system where trend data of the measurements inform changes to an automated dispensing of a medicine (e.g. Abstract; Pars. [0119]-[0126]: based on the comparison, dosage for the patient is determined). 
Claim 32 is obvious over Uemura and Volosin as indicated above. Regarding claim 33, Uemura further teaches wherein the medicine is a diuretic, vasodilator, or both (e.g. Par. [0139]: “Diuretic such as furosemide is administered in this drug administration.”). 
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 36, Uemura fails to teach wherein the processing device uses machine learning to modify the treatment regimen.
Volosin, in a similar field of endeavor, teaches a patient monitoring device. Volosin teaches it is known for the processing device to use machine learning to modify the treatment regimen (e.g. Par. [0059]: machine learning can be used to determine clinically actionable events). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the processor using machine learning to modify the treatment regimen as taught by Volosin in order to provide the predictable results of automating the modification of treatment regimen.
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 37, Uemura further teaches wherein the processing device is further 65450385.002592 2042 USO3 configured to output to the display device one .
Claims 22, 24, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, and further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin, as applied to claim 19 above, and further in view of Siess et al. (US Patent Application Publication 2020/0038567, of record), hereinafter Siess. 
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 22, Uemura fails to teach wherein the measurements associated with the left heart pressure are surrogates for the left heart pressure, wherein the surrogates are at least one surrogate selected from the following group of surrogates: pulmonary artery pressure (PAP), pulmonary arterial wedge pressure (PAWP), pulmonary artery systolic pressure (PASP), pulmonary artery diastolic pressure (PADP), right ventricular systolic pressure (RVSP), estimated pulmonary artery diastolic pressure (ePAD), and left ventricular end-diastolic pressure (LVEDP). 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the signal to be the pulmonary artery pressure (e.g. Par. [0028]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the signal being the pulmonary artery pressure as taught by Siess in order to provide the predictable results of improved signal to noise ratio in the sensed signal.
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 24, Uemura fails to teach wherein the measurements associated with the right heart pressure are surrogates for the right heart pressure, wherein the surrogates are at least one surrogate selected from the following group of surrogates: right ventricular end-diastolic pressure (RVEDP), central venous pressure (CVP), and jugular venous pulse (JVP). 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the signal to be the central venous pressure (e.g. Par. [0028]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the signal being the central venous pressure as taught by Siess in order to provide the predictable results of improved signal to noise ratio in the sensed signal
Claim 25 is obvious over Uemura and Volosin as indicated above. Regarding claim 27, Uemura fails to teach wherein the advanced therapy comprises one or more selected from the group of: implanting a ventricular assist device (VAD), implanting a mechanical circulator support (MCS), a transplant, or both.
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the advanced therapy to be a ventricular assist device (e.g. Abstract; Par. [0002]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the advanced therapy to be a ventricular assist device as taught by Siess in order to provide the predictable results of improving the pumping function of the heart and improving patient mobility.
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 34, Uemura fails to teach wherein the monitoring system is a closed loop system where trend data of the measurements inform changes to a ventricular assist device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the system to be a closed loop system that uses trend data of the measurements to update changes to a ventricular assist device (e.g. Abstract: the settings are updated based on the signal measurements). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the system to be a closed loop system that uses trend data of the measurements to update changes to a ventricular assist device as taught by Siess in order to provide the predictable results of providing appropriate therapy based on the patient’s condition adjusting the provided therapy based on real-time patient parameters.
Claim 19 is obvious over Uemura and Volosin as indicated above. Regarding claim 35, Uemura fails to teach wherein the monitoring system is used to determine RPM changes in a ventricular assist device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the system to be used to determine speed level in a ventricular assist device (e.g. Abstract: the speed level is updated based on the signal measurements). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the system to be used to determine speed level in a ventricular assist device as taught by Siess in order to provide the predictable results of adjusting the speed of the device based on real time patient parameters
Claim 28 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on 08/21/2020 IDS, of record), hereinafter Uemura, and further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin, as applied to claim 25 above, and further in view of Wei et al. (Wei, X., Liu, X., Rosenzweig, A. What do we know about the cardiac benefits of exercise? Trends in Cardiovascular Medicine; 25(6): 537-539. August 2015, of record), hereinafter Wei. 
Claim 25 is obvious over Uemura and Volosin as indicated above. Regarding claim 28, Uemura fails to teach wherein the lifestyle changes comprise at least one lifestyle change selected from the following group of lifestyle changes: a change in diet, increased activity, or both.
Wei, in a similar field of endeavor, teaches the importance of exercise for sustaining cardiovascular health. Wei teaches it is known for the lifestyle change to be increased activity (i.e. exercise) (e.g. Abstract).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura in view of Volosin to include the lifestyle change being increased activity as taught by Wei in order to provide the predictable results of improving the patient’s overall cardiovascular health.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792